Citation Nr: 1450162	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right leg condition, to include as secondary to service-connected residuals of a low back musculoskeletal strain.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was remanded for additional development in February 2014.  As discussed further below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a right leg condition that was present in service or until many years thereafter or that is related to service or to an incident of service origin, including to his service-connected residuals of a low back musculoskeletal strain.


CONCLUSION OF LAW

The criteria for service connection for a right leg condition have not been met.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in a February 2010 letter.

The Board notes although the February 2010 VCAA letter is no longer associated with the Veteran's electronic claims file, the file does show that subsequent decisional documents (May 2010 rating decision and May 2010 statement of the case) reference the February 2010 VCAA letter, so the Board finds it reasonable to assume that the VCAA letter was indeed sent to the Veteran in February 2010.  This conclusion is further supported by the fact that neither that Veteran nor his representative have alleged that the Veteran did not get the February 2010 VCAA letter.  

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  Additionally, VA provided two March 2010 examinations, one orthopedic and one neurological, which addressed Veteran's right leg condition claim.  The March 2010 VA examiner who conducted the orthopedic examination also provided a May 2012 addendum opinion.

In the February 2014 remand, the Board found that the Veteran should be afforded a new VA examination as the opinions of record at that time did not adequately address the Veteran's assertion of secondary service connection regarding aggravation caused by the service-connected residuals of a low back musculoskeletal strain.

Although the Veteran was scheduled for a May 2014 VA examination that would include an aggravation opinion, he failed to report for that examination.  A July 2014 supplemental statement of the case (SSOC) reflects that the Veteran was informed of the examination appointment and failed to report.  The SSOC also reflects that the Veteran was informed of the consequences of the failure to report for a VA examination without good cause.  See 38 C.F.R. § 3.655 (2014).  Subsequently, in a July 2014 telephone contact with VA, the Veteran indicated that he received and reviewed the SSOC, did not have any additional evidence to submit regarding his appeal, and requested that his case be immediately certified to the Board.  As such, the Board finds that the Veteran has been provided every opportunity to develop evidence to help substantiate his claim and that any lack of relevant medical evidence is due to his lack of cooperation and not to VA's failure to comply with the duty to assist.  Accordingly, the Board finds that there was substantial compliance with the February 2014 remand directives.  See Stegall, 11 Vet. App. at 268.  Therefore, the Board has no alternative but to decide the claim on the basis of the existing record.  See 38 C.F.R. § 3.655.

The Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so to a large extent, other than his failure to report for the May 2014 VA examination.  Consideration of the issue on the merits is appropriate at this time.

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where the disability is proximately due to or the result of an already service-connected disability.  38 C.F.R. § 3.310. Compensation is payable when the service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The changes require that a baseline level of disability be established, prior to aggravation of the nonservice-connected disability by the service-connected disability, before aggravation can be conceded.  As the Veteran filed his claim in 2010, the current version of 38 C.F.R. § 3.310 is for application.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a right leg condition due to his service-connected residuals of a low back disability.  The Veteran has not alleged that the right leg condition directly resulted from an in-service injury or incident of service, and the record does not support a finding that there is a direct relationship between the Veteran's military service and his right leg condition.

VA treatment records from July 2005 note that the Veteran had low back pain with bilateral radicular symptoms to the feet.  January 2008 VA treatment records show complaints of low back pain and bilateral leg pain, and low back pain with sciatica type symptoms was noted.  In November 2008, a private MRI was obtained because of the Veteran's lower back pain and bilateral leg pain, and the results showed multi-level degenerative change, most marked at L4-5 and L5-S1.

The VA neurological examination conducted on March 8, 2010, revealed that the Veteran complained of persistent back pain with radiation to the right posterior thigh, posterior calf, as well as the sole and dorsum of the right foot.  The examiner did not provide a diagnosis regarding the right leg, but an EMG was ordered.  The EMG report notes the Veteran's history of intermittent numbness in the dorsum of his right foot after being in a sitting position for a while.  The VA treating physician also noted no focal atrophy in the lower extremities and normal strength throughout.  The physician's impression was that the Veteran has electrophysiologic evidence for bilateral lower lumbosacral radiculopathy with prominent involvement of right L5, S1 roots with subacute and chronic features.  The physician also stated that there is no clear evidence for sensorimotor polyneuropathy.

At the VA orthopedic examination conducted on March 19, 2010, the examiner noted that the Veteran developed right leg radicular pain approximately 5 year prior to the examination.  After review of the Veteran's claims file and physical examination, the examiner concluded that the Veteran's leg symptoms are radicular and represent an intervertebral disc syndrome or its equivalent.  The examiner stated, "Peripheral nerve involvement is sciatic nerve, right.  Sciatic nerve involvement is manifested by pain in a radicular distribution on the right."  The examiner also concluded that the Veteran's leg condition developed after a long time interval after the original low back sprain/strain, suggesting no causal relationship and that it is more likely than not that the Veteran's present right leg condition (sciatica) was not caused by the in-service low back sprain/strain.

The VA orthopedic examiner also provided an addendum opinion in May 2012 in order to clarify the rationale for his opinion.  The examiner stated, "Initial low back strain in service did not develop into the intervertebral disc syndrome/sciatica which presently exits.  The two are independent pathologic processes."

While the Veteran has a current diagnosis of a right leg condition, i.e., sciatica, the evidence of record does not show in-service incurrence of a right leg injury or disease.  The Veteran indicated that his right leg problems started around 2005, about 5 years after his separation from service.  Additionally, the competent medical evidence does not relate the Veteran's current right leg condition to service.  Therefore, as the evidence does not show in-service incurrence, evidence of continuity of symptomatology from the time of service to the present of a right leg condition, or that arthritis manifested to a compensable degree within a year of separation, service connection on a direct basis must be denied.

Turning to secondary service connection, which is the primary theory of entitlement, the Veteran contends that his current right leg condition is caused by his service-connected low back disability.  However, the medical evidence of record does not show such a relationship.  As explained by the VA examiner, the Veteran's leg condition developed after a long time interval after the original low back sprain/strain, suggesting no causal relationship and that it is more likely than not that the Veteran's present right leg condition (sciatica) was not caused by the in-service low back sprain/strain.  There is currently no competent medical opinion addressing whether or not the Veteran's service-connected lumbar spine disability aggravated his right leg condition.  As discussed above, however, the Veteran was afforded an opportunity for another VA examination in order to address this issue but he failed to appear for the examination.  Thus, the Board must decide the claim on the basis of the existing record which includes no competent evidence indicating that it is at least as likely as not that the Veteran's service-connected back disability aggravated his right leg condition.  See 38 C.F.R. § 3.655.

Although the Veteran believes that he suffers from a current right leg condition as a result of his service-connected low back disability, the Veteran has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, his opinion as to the etiology of his right leg condition is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds the VA examiners' competent and credible medical opinions to be of greater probative value than the Veteran's lay contentions.  The examiners, who examined the Veteran and reviewed the Veteran's claims file, did not provide a positive nexus opinion regarding the Veteran's service-connected low back disability and right leg condition.  Instead, the VA orthopedic examiner concluded that the Veteran's low back strain did not develop into the right leg sciatica that presently exists and noted that the two disabilities arise from independent pathologic processes.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the right leg condition is due to the Veteran's military service or is due to or aggravated by his service-connected lumbar spine disability.  

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right leg condition, to include as secondary to service-connected residuals of a low back disability, is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


